Citation Nr: 1115896	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  10-02 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a higher initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active duty service from April 1988 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  At no time during the initial rating period did the Veteran's lumbar strain manifest with forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

2.  For the entire initial rating period, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

3.  At no point during the initial rating period on appeal did the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating in excess of 10 percent for lumbar strain have not been met or approximated at any point during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a higher initial disability rating in excess of 30 percent for PTSD have not been met or approximated at any time during the initial rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA),codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeals for a higher initial rating for lumbar strain and PTSD arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate an initial rating in excess of 10 percent for lumbar strain and in excess of 30 percent for PTSD.  The representative and the AVLJ asked questions to draw out the state of the Veteran's disabilities.  In addition, the AVLJ requested information regarding any current treatment and symptoms as well as the Veteran's ability to function in his current employment.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher initial disability ratings.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2008 and March 2010 to address lumbar strain and in May 2010 to address PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM IV), a global assessment of function (GAF) score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM IV, American Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 4.125(a), 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Higher Initial Rating for Lumbar Strain

The Veteran's service-connected lumbosacral strain is rated under Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. § 4.71a.  Disabilities that fall under Diagnostic Code 5237 are rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings as follows:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that at no point during the initial rating period does the evidence indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The September 2008 VA examination found no irregularity in curvature of the spine, no scoliosis, no abnormality in symmetry of the musculature of the back, and no spasms.  The examiner also noted that the Veteran's gait was steady and normal.  The Veteran's range of motion was measured to 90 degrees flexion with a combined range of motion of 230 degrees.  The examiner indicated some pain but only with right lateral flexion and right lateral rotation.  The examiner noted that he could not express without resort to mere speculation additional limitation of pain, fatigue, weakness, or lack of endurance due to repetitive use.  He noted that the examination findings were based on a minimum of three repetitions.

The Veteran was afforded another VA examination in March 2010.  The examiner again noted no abnormal spinal curvatures and no objective evidence of muscle spasm or guarding.  The Veteran's range of motion of the thoracolumbar spine was measured to 75 degrees flexion with a combined range of motion of 199 degrees.  The examiner noted pain following repetitive motion, but no additional limitations as a result of the pain.  

The Board acknowledges that the Veteran reported numbness in his right leg at the March 2011 Board personal hearing.  The VA examiner in March 2010 performed a nerve conduction study and an electromyography of the right lower extremity.  The results of the study were normal.  The examiner found no evidence of right lumbosacral radiculopathy or peripheral neuropathy.  

Based on the evidence showing no limited range of motion to the degree required by the 20 percent rating criteria, guarding, spasm, or abnormal curvature of the spine, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 10 percent for the service-connected lumbar strain.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Higher Initial Rating for PTSD

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides: 

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

After a review of the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment, which more nearly approximates a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130. 
 
The Veteran did not show a flattened affect.  At the May 2010 VA examination, the examiner noted an affect of normal intensity.  

The Veteran's speech was not circumstantial, circumlocutory, or stereotyped speech at any time during the initial rating period.  In May 2009, a VA examiner described it as clear, goal-directed, spontaneous.  The May 2010 VA examiner agreed and added that it was of normal pace and volume.  The Veteran denied any panic attacks during the March 2011 hearing before the Board.  The Veteran record is silent regarding any difficulty in understanding complex commands or memory impairment.  The May 2009 examiner described the Veteran's judgment as fair and the May 2010 examiner described his judgment as unimpaired.  The Veteran's abstract thinking was never noted as impaired.  

The Veteran showed no difficulty in establishing and maintaining effective work and social relationships.  He was divorced, but noted in the May 2010 VA examination that he was reunited with his wife and that they were living together with their two children, repairing their relationship.  The examiner also noted that the Veteran enjoys interacting with people at his workplace.  During the March 2011 Board hearing, the Veteran specifically noted that he gets along great with family and that he enjoys being with his coworkers and is always offering to help them out. 

The Veteran did experience a depressed mood, but not a mood disturbance or disturbance of motivation.  He was noted as depressed and anxious in VA treatment records.  During the March 2011 Board hearing he noted sudden moments of crying and periods where he withdraws socially.  The episodic nature of this symptomatology lacks the consistency of a disturbance mood or motivation.

He also reported some irritability with family members, but no violence.  In October 2010, the Veteran also reported some suicidal and homicidal ideation in relation to losing his job; however, the evidence shows that such ideation had faded by the next day.  

The Board finds that these symptoms do not more nearly approximate the criteria for a 50 percent disability rating for any period.  The Board has considered all the Veteran's psychiatric symptoms in rating PTSD for all periods, whether or not those symptoms are explicitly listed in the schedular rating criteria.  The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to, recurrent intrusive thoughts, nightmares, crying, and social withdrawal for short periods.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood,  anxiety, and suspiciousness.  See Mauerhan, 16 Vet. App. 436 .  

Additionally, the Veteran's GAF scores are consistent with the current 30 percent rating.  Generally, the Veteran's GAF scores ranged from 58 to 60.  While GAF scores in the range from 51 to 60 generally indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning, as the Veteran's GAF scores for this period consistently remained in the high 50s, at the high end of the 51 to 60 GAF range, the tendency of the GAFs to reflect moderate symptoms or moderate difficulty in social and occupational function is lessened.  In this case, as the above reasons reflect, the severity of specific symptoms and the degree of occupational and social impairment shown by the other evidence of record is more probative than a general characterization of overall psychiatric impairment shown by the assignment of GAF scores.  

The Board finds that the Veteran's symptoms do not more nearly approximate the criteria for a 50 percent disability rating for the initial rating period.  The Veteran's symptoms are sufficiently addressed in the 30 percent criteria.  The Veteran's symptoms for the initial rating period generally include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

The Veteran's PTSD did not manifest with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships, as required for a higher disability rating of 50 percent.  38 C.F.R. § 4.130.  The Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 30 percent for service-connected PTSD.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, comparing the level of the lumbar spine disability (lumbar strain) and the symptomatology to the rating schedule, the degree of disability throughout the entire appeal period under consideration is contemplated by the rating schedule; therefore, the schedular rating criteria is adequate to rate the Veteran's service-connected lumbar strain, and no referral for an extraschedular rating is required.  In this regard, it is noted that the Veteran's symptoms - such as limitation of motion and pain - are fully detailed in the rating schedule, and there are no factors causing additional disability.  In this decision, the Board also considered functional loss due to pain and weakness as well as weakened movement, excess fatigability, and incoordination, which are part of the schedular rating criteria.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's service-connected lumbar strain, and no referral for an extraschedular rating is required.

Regarding the PTSD, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of clinical findings and history, including history reported to examiners as well as history in lay statements or testimony.  In this case, considering all the lay and medical evidence, including the Veteran's written statements, the Board has found that the Veteran's PTSD manifested with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  All of these symptoms or social and occupational impairments are explicitly recognized by the schedular rating criteria. 

As seen in the analysis above, the Board has considered these aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, and chronic sleep impairment as set forth in the 30 percent rating criteria.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

In the absence of exceptional factors associated with the Veteran's lumbar strain or PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's disabilities, so is adequate to rate the Veteran's service-connected lumbar strain and PTSD, so that referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating in excess of 10 percent for lumbar strain is denied.

A higher initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


